Exhibit 10.1

 

[PHARMACOPEIA DRUG DISCOVERY LETTERHEAD]

 

April 14, 2005

 

Stephen A. Spearman, Ph.D.

[address]

 

Dear Steve:

 

Pharmacopeia Drug Discovery, Inc. (the “Company”) hereby engages you to perform
the consulting services for it described in this letter agreement (“Consulting
Services”) solely for the compensation described herein.

 

The Consulting Services will consist of the following: as requested by an
employee of the Company, you will be available to (1) help to set the evolving
strategy of the Company with respect to its collaborators, (2) discuss
historical and current collaborative relationships of the Company and
(3) discuss historical operational issues of the Company.

 

You will be paid $250.00 per hour for the time that you perform Consulting
Services, rounded up to the nearest quarter-hour (“Hourly Fees”); provided,
however, that the maximum total amount of Hourly Fees you may earn on any single
calendar day is $2,000.00.  In addition, you will be reimbursed for reasonable
out of pocket business expenses and travel expenses incurred rendering the
Consulting Services hereunder consistent with the Company’s policy on travel
reimbursement in effect at the time of travel.  The Hourly Fees will be paid as
soon as practicable following presentation of a time report that you have
rendered Consulting Services.

 

You understand and agree that, as an independent contractor to the Company,
(1) you are solely responsible for any individual income tax payable in
connection with your receipt of the Hourly Fees, and (2) you are not eligible to
participate in any of the employee benefit plans maintained or sponsored by the
Company.  If any payments made to you under this letter agreement become subject
to required withholding taxes or other required deductions, you agree to provide
the Company such information as the Company reasonably requests so that the
Company may implement this withholding provision.

 

This letter agreement shall inure to the benefit of and be enforceable by you
and your personal or legal representatives, executors, administrators,
successors, heirs and distributees, and shall be binding upon and inure to the
benefit of the Company and its permitted successors and assigns. This letter
agreement is a personal contract.  Your rights and interests hereunder may not
be sold, transferred, assigned, pledged, conveyed, gifted, alienated or
hypothecated by you.  The Company shall have the right to assign this letter
agreement to a parent, affiliate or subsidiary corporation or to any corporation
with which it may merge or consolidate.

 

--------------------------------------------------------------------------------


 

No provision in this letter agreement may be amended or waived unless such
amendment or waiver is agreed to in writing and signed by you and the Company. 
 No waiver by any party of a breach of any of the provisions hereof shall be
deemed to be a waiver of any subsequent breach of such provisions.  Either party
to this letter agreement may terminate this letter agreement by giving the other
party five (5) days’ written notice of such termination.

 

This letter agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, if any, between the parties relating to the subject
matter hereof.

 

This letter agreement is governed by and is to be construed, administered, and
enforced in accordance with the laws of the State of New Jersey, without regard
to conflicts of law principles, except in so far as federal laws and regulations
may be applicable.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

In order to make this letter agreement binding, if you are in agreement with the
foregoing, please sign, date and return one copy of this letter agreement to the
Company at the address above.

 

 

 

Sincerely,

 

 

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

 

 

By:

/s/ Leslie J. Browne

 

 

 

 

 

 

Name:

Leslie J. Browne

 

 

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/ Stephen A. Spearman, Ph.D.

 

 

 

Stephen A. Spearman, Ph.D.

 

 

 

 

 

 

 

 

April 13, 2005

 

 

 

Date

 

 

 

3

--------------------------------------------------------------------------------